--------------------------------------------------------------------------------

Ex. 10.1


THIRD AMENDMENT TO
RECEIVABLES LOAN AND SECURITY AGREEMENT


 
THIS THIRD AMENDMENT TO RECEIVABLES LOAN AND SECURITY AGREEMENT (this
“Amendment”) is dated as of April 1, 2008 (the “Closing Date”), by and between
CAPITALSOURCE FINANCE LLC, a Delaware limited liability company, as secured
party (herein referred to as the “Lender”) and SILVERLEAF RESORTS, INC., a Texas
corporation, as debtor (herein referred to as the “Borrower”).
 
 
RECITALS
 
A.       Borrower and Lender have entered into that certain Receivables Loan and
Security Agreement, dated as of April 29, 2005 (as amended and modified from
time to time, the “Loan Agreement”).
 
B.        The Borrower and Lender desire to amend the Loan Agreement on the
terms and conditions as hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
 
 
AGREEMENT
 
 
ARTICLE I
Definitions
 
1.01   Capitalized terms used in this Amendment are defined in the Loan
Agreement, as amended hereby, unless otherwise stated.
 
 
ARTICLE II
Amendments to Loan Agreement
 
Effective as of the date hereof, the Loan Agreement is hereby amended as
follows:
 
2.01    Amendment to Section 1.57. Section 1.57 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:
 
“1.57    Loan.  The maximum $20,000,000 credit facility as described in this
Agreement and evidenced and secured by the Loan Documents.”
 
 
1

--------------------------------------------------------------------------------

 

2.02    Amendment to Section 1.63. Section 1.63 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:
 
“1.63    Maturity Date.  June 30, 2008.”
 
2.03    Amendment to Section 1.64.  Section 1.64 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:
 
“1.64    Maximum Loan Amount.  The maximum principal balance of the Loan which
can be outstanding at any time is Twenty Million Dollars ($20,000,000).”
 
2.04    Amendment to Section 1.89.  The definition of “Sovereign Facility” in
Section 1.89 of the Loan Agreement is hereby deleted in its entirety.
 
2.05    Amendment to Section 1.  Section 1 of the Loan Agreement is hereby
amended to add the definition of “Material Adverse Change” in correct
alphabetical order as set forth below.
 
“Material Adverse Change.  Any development, event, condition, obligation,
liability or circumstance or set of events, conditions, obligations, liabilities
or circumstances or any change(s) which:  (i) has had, or reasonably could be
expected to have (as determined by Lender), a material adverse effect upon or
change in (a) the legality, validity or enforceability of any Loan Document, or
(b) the validity, perfection or priority of any Lien granted to Lender under
this Agreement or any other Loan Document; (ii) has been, or reasonably could be
expected to be (as determined by Lender), material and adverse to the value of
any of the Collateral or to the business, operations, prospects, properties,
assets, liabilities or condition (financial or otherwise) of the Borrower
(including, without limitation, the termination of any applicable timeshare,
condominium or similar regime whether by consent of the Timeshare Interest
owners or otherwise, any modification or amendment to any Declaration that
shall, in the reasonable opinion of Lender, adversely affect the Collateral,
Timeshare Interest, any Receivables Loan Approved Resort or the operations or
prospects of any Receivables Loan Approved Resort, or the substantial
destruction of any Receivables Loan Approved Resort, if not fully insured); or
(iii) has materially impaired, or reasonably could be expected to materially
impair (as determined by Lender), the ability of the Borrower to perform any of
the Obligations, or to consummate the transactions, under the Loan Documents.”
 
2.06    Amendment to Section 4.1(h).  Section 4.1(h) of the Loan Agreement is
hereby deleted and replaced with “Intentionally Omitted”.
 
2.07    Amendment to Section 4.2(c)(iv).  Section 4.2(c)(iv) of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
“(iv)     With respect to any Advance in connection with Pledged Notes
Receivable generated at Oak N’ Spruce Resort, delivered to Lender an Assignment
of Certificate of Beneficial Interest securing such Pledged Note Receivable
acceptable to Lender in its sole discretion and evidence satisfactory to Lender
that Borrower has filed a UCC-1 financing statement in the state where the
Purchaser is located naming Borrower as the secured party and Lender as
Borrower’s assignee (and within sixty (60) calendar days from the date of such
Advance, a recorded copy of such UCC-1 financing statement and assignment).”
 
2.08    Amendment to Section 5.12.  Section 5.12 of the Loan Agreement is hereby
amended to delete therefrom the phrase “(other than the agreements executed in
connection with the Sovereign Facility).”
 
2.09    Amendment to Section 6.1(s).  Section 6.1(s) of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:
 
“(s)      Textron Facility.  Borrower will comply with each of the terms and
conditions of any subordinated indebtedness, the Textron Facility and will
promptly deliver to Lender, upon receipt by Borrower, copies of any notices
received by Borrower in connection with the Textron Facility or any other credit
facility from time to time subject to the Interecreditor Agreement.”
 
2.10    Amendment to Section 6.1.  Section 6.1 of the Loan Agreement is hereby
amended to add the following clause (ee) to the end thereto as follows:
 
“(ee)    Title Insurance.  Borrower shall deliver or cause to be delivered to
Lender a mortgagee’s title insurance commitment within sixty (60) days after the
date of each Advance covering Timeshare Interest Mortgages which are included as
part of such Advance (other than Timeshare Interest Mortgages covering Timeshare
Interests in Oak N’ Spruce Resort), underwritten by a company acceptable to
Lender in all respects, to insure the lien of each Timeshare Interest pledged to
Lender in an amount not less than the applicable Pledged Notes Receivable
balance and containing such affirmative coverage as Lender deems reasonably
necessary.  A mortgagee title insurance policy consistent with the subject title
insurance commitment and naming Borrower, its successors and assigns as insured
mortgagee shall be delivered with respect to the Timeshare Interest Mortgages
which make up each Advance (other than Timeshare Interest Mortgages covering
Timeshare Interests in Oak N’ Spruce Resort) within sixty (60) days from the
issuance of the related title commitment in respect to a Receivables Loan
Approved Resort located within the State of Texas and within ninety (90) days
from the issuance of the related title commitment in respect to a Receivables
Loan Approved Resort located in a state other than the State of Texas and must
insure that the applicable Timeshare Interest Mortgage creates a first priority
lien in and to the financed Timeshare Interest in favor or Lender, as assignee
of Borrower, with such exceptions and conditions to title as Lender shall
approve in writing.  Notwithstanding the foregoing, Agent reserves the right in
its sole discretion to require at any time as a condition to any Advance that
Borrower deliver or cause to be delivered to Lender a mortgagee’s title
insurance commitment at the time of such Advance covering Timeshare Interest
Mortgages which are included as part of such Advance (other than Timeshare
Interest Mortgages covering Timeshare Interests in Oak N’ Spruce Resort),
underwritten by a company acceptable to Lender in all respects, to insure the
lien of each Timeshare Interest pledged to Lender in an amount not less than the
applicable Pledged Notes Receivable balance and containing such affirmative
coverage as Lender deems reasonably necessary.  If Agent requires such delivery
as a condition to an Advance, a mortgagee title insurance policy consistent with
the subject title insurance commitment and naming Borrower, its successors and
assigns as insured mortgagee shall be delivered with respect to the Timeshare
Interest Mortgages which make up each Advance (other than Timeshare Interest
Mortgages covering Timeshare Interests in Oak N’ Spruce Resort) within sixty
(60) days of the date of the Advance on such Pledged Notes Receivable and must
insure that the applicable Timeshare Interest Mortgage creates a first priority
lien in and to the financed Timeshare Interest in favor or Lender, as assignee
of Borrower, with such exceptions and conditions to title as Lender shall
approve in writing ”
 
 
3

--------------------------------------------------------------------------------

 
 
2.11    Amendment to Section 6.2(m).  Section 6.2(m) of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:
 
“(m)     Maximum Sales Costs.  As of the last day of each calendar quarter,
commencing with the calendar quarter ending June 30, 2005, Borrower will not
permit the four quarter cumulative ratio of Marketing and Sales Costs to the
Borrower’s net proceeds from the sale of Timeshare Interests as recorded on the
Borrower’s financial statements for the immediately preceding four (4)
consecutive fiscal quarters of the Borrower to equal or exceed a ratio of .600
to 1.  Notwithstanding the foregoing, in the event that Borrower delivers
written evidence satisfactory to Lender that the above-referenced ratio is no
longer required to be tested under the Textron Facility, such ratio shall not be
tested under this Agreement.”
 
2.12    Amendment to Section 7.13.  Section 7.13 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:
 
“7.13    Material Adverse Change.  If there occurs any Material Adverse Change.”
 
2.13    Amendment to Section 7.14.  Section 7.14 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:
 
 
4

--------------------------------------------------------------------------------

 
 
“7.14    Default by Borrower in Other Agreements
 
.  Any default by Borrower (a) in the payment of any indebtedness to Lender; (b)
in the payment or performance of other indebtedness for borrowed money or
obligations in excess of $100,000 secured by all or any portion of the
Collateral; or (c) in the payment or performance of any other material
indebtedness or obligations (including any indebtedness owed pursuant to the
Textron Facility, the Bond Holder-Exchange Transaction or any other indebtedness
from time to time subject to the Intercreditor Agreement).”
 
2.14    Amendment to Section 11.  Section 11 of the Loan Agreement is hereby
amended to add the following Section 11.26 thereto in its entirety as follows:
 
“11.26  Appointment of Servicer.
 
(a)           Lender may from time to time, at no cost or expense to Borrower,
enter into a servicing agreement (a “Loan Servicing Agreement”) with
CapitalSource or an Affiliate of Lender or CapitalSource (a “Loan Servicer”) to
service and enforce the Loan Documents and collect the Obligations on Lender’s
behalf.  Pursuant to the Loan Servicing Agreement, Lender may authorize the Loan
Servicer to take certain actions, perform certain duties and exercise certain
powers on Lender’s behalf under the provisions of the Loan Documents and any
other instruments and agreements referred to in this Agreement, all of to which
Borrower hereby consent.
 
(b)           The Loan Servicer shall have no duties or responsibilities to
Borrower, but only to Lender and then only as expressly set forth in the Loan
Servicing Agreement.  Without limiting the generality of the foregoing, the Loan
Servicer shall have no obligation to make any loans or advances to
Borrower.  Neither the Loan Servicer nor any of its officers, directors,
employees or agents shall be liable for any action taken or omitted by them
under this Agreement or in connection herewith, unless caused by its or their
willful misconduct.  The Loan Servicer’s duties shall be mechanical and
administrative in nature; nothing in this Agreement, express or implied, is
intended to or shall be so construed as to impose upon the Loan Servicer any
rights or obligations with respect to the Loan Documents except as expressly set
forth herein.  Neither Borrower nor any Guarantor shall in any way be construed
to be a third party beneficiary of any relationship between the Loan Servicer
and Lender.
 
(c)           The Loan Servicer shall be entitled to rely, and shall be fully
protected in relying, upon any communication whether written or oral believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person, and, with respect to all legal matters pertaining to this Agreement and
its duties hereunder, upon advice of counsel selected by it.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           Borrower shall be entitled to rely upon any communication whether
written or oral sent or made by the Loan Servicer for and on behalf of Lender
with respect to all matters pertaining to the Loan Documents and Borrower’
duties and obligations hereunder, unless and until Borrower receive written
notice from Lender that the Loan Servicer is no longer servicing the Loan.
 
(e)           The Loan Servicing Agreement may be terminated at any time without
prior notice to or consent of Borrower, and Lender will notify Borrower within a
reasonable period of time thereafter of such termination.  Upon termination of
the Loan Servicing Agreement and failure to replace the Loan Servicing Agreement
with a new servicing agreement, all references herein to the Loan Servicer shall
thereafter mean and refer to Lender.”


ARTICLE III
Conditions Precedent


 
3.01    Conditions to Effectiveness.  The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent in a manner
satisfactory to Lender, unless specifically waived in writing by Lender:
 
(a)           Lender shall have received this Amendment, duly executed by the
Borrower and Lender.
 
(b)           Lender and Borrower shall have entered into an amendment and
restatement of the Inventory Loan Agreement in form and substance satisfactory
to Lender.
 
(c)           Lender shall have received a commitment and extension fee equal to
$10,000.00.
 
(d)           Lender shall have received a copy of the resolutions in form and
substance reasonably satisfactory to Lender, of the board of directors of
Borrower authorizing the execution, delivery and performance of this Amendment,
certified by the secretary of the Borrower as of the Closing Date, and such
certificate shall state that the resolutions thereby certified have not been
amended, modified, revoked or rescinded as of the date of such certificate.
 
(e)           The representations and warranties contained herein and in the
Loan Agreement, as amended hereby, and the Loan Documents, shall be true and
correct as of the date hereof, as if made on the date hereof.
 
(f)            No Default or Event of Default shall have occurred and be
continuing, unless such Default or Event of Default has been otherwise
specifically waived in writing by Lender.
 
 
6

--------------------------------------------------------------------------------

 
 
(g)           All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the execution of this
Amendment shall be satisfactory in form and substance to Lender and its counsel.
 
 
ARTICLE IV
No Waiver
 
4.01    No Waiver.  Borrower is hereby notified that irrespective of (i) any
waivers or consents previously granted by Lender regarding the Loan Agreement
and the Loan Documents, (ii) any previous failures or delays of Lender in
exercising any right, power or privilege under the Loan Agreement or the Loan
Documents, or (iii) any previous failures or delays of Lender in the monitoring
or in the requiring of compliance by Borrower with the duties, obligations, and
agreements of Borrower in the Loan Agreement and the Loan Documents, Borrower
will be expected to comply strictly with its duties, obligations and agreements
under the Loan Agreement and the Loan Documents.
 
Except as expressly provided in this Amendment, nothing contained in this
Amendment or any other communication between Lender and the Borrower shall be a
waiver of any past, present or future violation, Default or Event of Default of
Borrower under the Loan Agreement or any Loan Document.  Similarly, Lender
hereby expressly reserves any rights, privileges and remedies under the Loan
Agreement and each Loan Document that Lender may have with respect to each
violation, Default or Event of Default, and any failure by Lender to exercise
any right, privilege or remedy as a result of the violations set forth above
shall not directly or indirectly in any way whatsoever either (i) impair,
prejudice or otherwise adversely affect the rights of Lender, except as set
forth herein, at any time to exercise any right, privilege or remedy in
connection with the Loan Agreement or any Loan Document, (ii) amend or alter any
provision of the Loan Agreement or any Loan Document or any other contract or
instrument, or (iii) constitute any course of dealing or other  basis for
altering any obligation of Borrower or any rights, privilege or remedy of Lender
under the Loan Agreement or any Loan Document or any other contract or
instrument.  Nothing in this Amendment shall be construed to be a consent by
Lender to any prior, existing or future violations of the Loan Agreement or any
Loan Document.
 
 
ARTICLE V
Ratifications, Representations and Warranties
 
5.01    Ratifications.  The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and the Loan Document, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Loan Agreement and
the Loan Document are ratified and confirmed and shall continue in full force
and effect.  The Borrower and Lender agree that the Loan Agreement and the Loan
Document, as amended hereby, shall continue to be legal, valid, binding and
enforceable in accordance with their respective terms.
 
 
7

--------------------------------------------------------------------------------

 
 
5.02    Representations and Warranties.  The Borrower hereby represents and
warrants to Lender that (a) the execution, delivery and performance of this
Amendment and any and all Loan Document executed and/or delivered in connection
herewith have been authorized by all requisite corporate action on the part of
the Borrower and will not violate the organizational documents or governing
documents of Borrower; (b) the representations and warranties contained in the
Loan Agreement, as amended hereby, and any Loan Document are true and correct on
and as of the date hereof and on and as of the date of execution hereof as
though made on and as of each such date; (c) no Default or Event of Default
under the Loan Agreement, as amended hereby, has occurred and is continuing,
unless such Default or Event of Default has been specifically waived in writing
by Lender; and (d) the Borrower is in full compliance with all covenants and
agreements contained in the Loan Agreement and the Loan Document, as amended
hereby; (e) Borrower has not amended its organizational documents or its
governing documents since the date of the Loan Agreement.
 
 
ARTICLE VI
Miscellaneous Provisions
 
6.01    Survival of Representations and Warranties.  All representations and
warranties made in the Loan Agreement or any Loan Document, including, without
limitation, any  document furnished in connection with this Amendment, shall
survive the execution and delivery of this Amendment and the Loan Document, and
no investigation by Lender or any closing shall affect the representations and
warranties or the right of Lender to rely upon them.
 
6.02    Reference to Loan Agreement.  Each of the Loan Agreement and the Loan
Document, and any and all documents or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the terms of the Loan
Agreement, as amended hereby, are hereby amended so that any reference in the
Loan Agreement and such Loan Document to the Loan Agreement shall mean a
reference to the Loan Agreement, as amended hereby.
 
6.03    Expenses of Lender.  As provided in the Loan Agreement, the Borrower
agrees to pay on demand all costs and expenses incurred by Lender in connection
with the preparation, negotiation, and execution of this Amendment and the Loan
Documents executed pursuant hereto, including, without limitation, the costs and
fees of Lender’s legal counsel, and all costs and expenses incurred by Lender in
connection with the enforcement or preservation of any rights under the Loan
Agreement, as amended hereby, or any Loan Document, including, without,
limitation, the costs and reasonable fees of Lender’s legal counsel in
connection with any such enforcement or preservation efforts.
 
6.04    Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
 
 
8

--------------------------------------------------------------------------------

 
 
6.05    Successors and Assigns.  This Amendment is binding upon and shall inure
to the benefit of Lender and the Borrower and their respective successors and
assigns, except that the Borrower may not assign or transfer any of their rights
or obligations hereunder without the prior written consent of Lender.
 
6.06    Counterparts.  This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
 
6.07    Effect of Waiver.  No consent or waiver, express or implied, by Lender
to or for any breach of or deviation from any covenant or condition by the
Borrower shall be deemed a consent to or waiver of any other breach of the same
or any other covenant, condition or duty.
 
6.08    Headings.  The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
 
6.09    Applicable Law.  THIS AMENDMENT AND ALL LOAN DOCUMENT EXECUTED PURSUANT
HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND.
 
6.10    Final Agreement.  THE LOAN AGREEMENT AND THE LOAN DOCUMENT, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED.  THE LOAN
AGREEMENT AND THE LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE BORROWER
AND LENDER.
 
6.11    Release.  THE BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM LENDER.  THE BORROWER HEREBY VOLUNTARILY AND KNOWINGLY
RELEASES AND FOREVER DISCHARGES LENDER, ITS PREDECESSORS, LENDER, EMPLOYEES,
SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AMENDMENT IS EXECUTED, WHICH THE BORROWER MAY NOW OR HEREAFTER
HAVE AGAINST LENDER, ITS PREDECESSORS, LENDER, EMPLOYEES, SUCCESSORS AND
ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING,
TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST
LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE LOAN
AGREEMENT OR LOAN DOCUMENT, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.
 
[The Remainder of this Page Intentionally Left Blank]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been duly executed on the date first
written above.
 
 

 
LENDER:
       
Dates of Execution:
CAPITALSOURCE FINANCE LLC,
 
a Delaware limited liability company
       
April 1, 2008
By:
/S/ HEATHER E. MURPHY
 
Name:
Heather E. Murphy
 
Title:
Senior Counsel






 
BORROWER:
         
SILVERLEAF RESORTS, INC.,
 
a Texas corporation
       
April 1, 2008
By:
/S/ BOB M. SINNOTT
 
Name:
Bob M. Sinnott
 
Title:
Chief Financial Officer

 
 
10

--------------------------------------------------------------------------------

 